McCARTER & ENGLISH, LLP
Lanny S. Kurzweil, Esq.
Alison Morrissey, Esq.
Amanda Dumville, Esq.
Four Gateway Center
100 Mulberry St.
Newark, NJ 07102
Telephone: (973) 639-2044
Facsimile: (973) 297-3810
lkurzweil@mccarter.com
amorrissey@mccarter.com
adumville@mccarter.com
Attorneys for E.I. du Pont de Nemours
and Company, The Chemours Company, and
The Chemours Company FC, LLC

BALLARD SPAHR
Glenn A. Harris
David A. Haworth
210 Lake Drive East, Suite 200
Cherry Hill, NJ 08002-1163
harrisg@ballardspahr.com
haworthd@ballardspahr.com
Attorneys for E.I. du Pont de Nemours
and Company

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

NEW JERSEY DEPARTMENT OF                      )
ENVIRONMENTAL PROTECTION; THE                 )
COMMISSIONER OF THE NEW JERSEY                )   Case No.
DEPARTMENT OF ENVIRONMENTAL                   )
PROTECTION; and THE ADMINISTRATOR OF          )
THE NEW JERSEY SPILL COMPENSATION             )
FUND,                                         )   NOTICE OF REMOVAL ON
                 Plaintiffs,                  )   BEHALF OF E.I. DU PONT DE
                                              )   NEMOURS AND COMPANY
 v.                                           )
E.I. DU PONT DE NEMOURS AND COMPANY;          )
THE CHEMOURS COMPANY; THE                     )
CHEMOURS COMPANY FC, LLC; DUPONT              )
SPECIALTY PRODUCTS USA, LLC; THE 3M           )
COMPANY; AND “ABC CORPORATIONS” 1-10          )
(NAMES FICTITIOUS),                           )
                 Defendants.                  )



ME1 30841150v.21
TO:      THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF NEW JERSEY

         Defendant, E.I. du Pont de Nemours and Company (“DuPont”) hereby removes the

above-captioned case pursuant to 28 U.S.C. §1442 from the Superior Court of New Jersey, Law

Division, Middlesex County, to the United States District Court for the District of New Jersey.

The grounds for removal are as follows:

I.       BACKGROUND

         1.       This suit involves claims against DuPont for acts that were taken under the

express authority and control of agencies and officers of the United States. It is thus removable

under 28 U.S.C. § 1442(a)(1).

         2.       On March 27, 2019, Plaintiffs, the New Jersey Department of Environmental

Protection, the Commissioner of the Department of Environmental Protection, and the

Administrator of the New Jersey Spill Compensation Fund (collectively “Plaintiffs”) filed a

Complaint in the Superior Court of New Jersey, Law Division, Middlesex County in a case

captioned as New Jersey Department of Environmental Protection, et. al. v. E.I. du Pont de

Nemours and Company, et. al., Case No. MID-L-002448-19.

         3.       On May 31, 2019, Plaintiffs filed a First Amended Complaint against Defendants

DuPont, The Chemours Company, The Chemours Company FC, LLC, DuPont Specialty

Products USA, LLC, The 3M Company, and “ABC Corporations” 1-10 (names fictitious). See a

true and correct copy of the First Amended Complaint attached hereto as Exhibit “A.”

         4.       Plaintiffs served DuPont with the First Amended Complaint on June 10, 2019.

DuPont was not served with the original Complaint at an earlier time.

         5.       In the First Amended Complaint, Plaintiffs claim, inter alia, that since 1904,

DuPont has engaged in the manufacturing, storing, and transport of a wide variety of products at

                                                 2
ME1 30841150v.2
the Parlin Site, and have generated a diverse and significant amount of hazardous waste

throughout its operation, including, but not limited to per- and polyfluoroalkyl substances

(“PFAS”)), various volatile organic compounds (“VOCs”), polycyclic aromatic hydrocarbons

(“PAHs”), polychlorinated biphenyls (“PCBs”), and metals. (Emphasis added.) Exhibit “A,” at 3,

¶ 3.

         6.       The First Amended Complaint alleges that the Parlin Site was comprised of 350

acres of real property located at 250 Cheesequake Road, Parlin, Old Bridge Township, Sayreville

Borough, Middlesex County (“Parlin” or the “Site”). Plaintiffs indicate that in December 2008,

DuPont donated approximately 120 acres located along the eastern portion of the site to the

Borough of Sayreville. Id. at 15 – 16, ¶ 56.

         7.       Plaintiffs aver that in 1904, DuPont purchased the Parlin Site from a gun cotton

manufacturing company, and continued the manufacture of gun cotton until 1939.             Id. at 16, ¶

60.

         8.       Additionally, Plaintiffs state that gun cotton is a nitrocellulose-based product used

as a propellant or a low-order explosive. Id.

         9.       Plaintiffs’ First Amended Complaint contends that hazardous substances and

pollutants, discharged from the Parlin site have reached and adversely impacted the air,

groundwater, surface waters, sediments and soil, forests, and biota both off and on site.        Id. at

11-15, ¶¶ 31, 37, 39, 44, 48, and 55.

         10.      Throughout the World War I and World War II period, DuPont entered into

numerous contracts with the United States for the manufacturing of chemical compounds to be

produced at Parlin and to be used by the United States and its Allies to support the war effort.




                                                    3
ME1 30841150v.2
         11.      These government contracts, as described below, compelled DuPont to vastly

increase the volume of chemical compounds manufactured at Parlin. The manufacture of these

chemical compounds necessarily resulted in air and water discharges inherently associated with

DuPont’s manufacturing processes.         Plaintiffs now claim that these discharges must be

remediated by DuPont and the other Defendants, and they also request natural resource damages

stemming from these emissions.

         12.      In 1918, pursuant to War Order P6515-813E, DuPont manufactured water dried

army powder samples for the Picatinny Arsenal.

         13.      During this time period, DuPont was conducting chemical and stability tests of

nitrocellulose at Parlin – including, but not limited to nitrocellulose stabilized with different

concentrations of diphenylamine.        These samples were manufactured consistent with War

Department specifications.

         14.      On March 12, 1942, DuPont and the United States entered into Contract No. W-

672-ORD-5632 for the exchange of smokeless powder from the Picatinny Arsenal for

nitrocellulose manufactured at Parlin. The nitrocellulose was to conform to United States Army

specifications.

         15.      In June 1943, DuPont entered into a War Supply Contract for the production of

insect repellant at its Parlin plant.

         16.      As further explained below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1442(a)(1) because Plaintiffs bring claims for or relating to actions that occurred

while DuPont was acting under a federal officer or agency.




                                                  4
ME1 30841150v.2
II.      REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
         JURISDICTION PURSUANT TO 28 U.S.C. § 1442(a).

         17.      This Court has subject matter jurisdiction under 28 U.S.C. § 1442(a) because this

is a suit against a “person acting under [an] officer[] of the United States or of any agency

thereof . . . for or relating to an[] act under color of such office.”

         18.      “Unlike the general removal statute, the federal officer removal statute [Section

1442(a)] is to be ‘broadly construed’ in favor of a federal forum.” Papp v. Fore-Kast Sales Co.,

842 F.3d 805, 811 (3d Cir. 2016).

         19.      The case is removable pursuant to Section 1442(a) because “(1) [DuPont] is a

‘person’ within the meaning of the statute; (2) the plaintiffs’ claims are based upon [DuPont’s]

conduct ‘acting under’ the United States, its agencies, or its officers; (3) the plaintiffs’ claims

against [DuPont] are ‘for, or relating to’ an act under color of federal office; and (4) [DuPont]

raises a colorable federal defense to the plaintiff’s claims.” Papp, 842 F.3d at 812 (brackets

omitted).

         A.       DuPont is a “Person” Under 28 U.S.C. § 1442(a)

         20.      DuPont is a corporate entity, and corporations are “person[s]” pursuant to Section

1442(a)(1). Papp, 842 F.3d at 812 (for purposes of Section 1442(a), “a corporation[] is in legal

fact a person” (citing 1 U.S.C. § 1)).

         B.       Plaintiffs’ Claims Are Based on DuPont’s Conduct While “Acting
                  Under” the United States

         21.      The “acting under” requirement, like the federal removal statute overall, is to be

“liberally construe[d]” to cover actions that involve “an effort to assist, or to help carry out, the

federal supervisor’s duties or tasks.” Ruppel v. CBS Corp., 701 F.3d 1176, 1181 (7th Cir.

2012)(quoting Watson v. Philip Morris Cos., Inc., 551 U.S. 142 (2007)); see also Defender

Ass’n, 790 F.3d 457, 468 (2015).

                                                    5
ME1 30841150v.2
         22.      Although the Supreme Court has not precisely determined “whether and when

particular circumstances may enable private contractors to invoke the statute,” it has noted with

approval that “lower courts have held that Government contractors fall within the terms of the

federal officer removal statute, at least when the relationship between the contractor and the

Government is an unusually close one involving detailed regulation, monitoring, or supervision.”

Watson at 153-154.

         23.      The classic case of government assistance as it relates to government contractors

is when “the private contractor acted under a federal officer or agency because the contractors

‘help[ed] the Government to produce an item that it need[ed].’” Defender Ass’n, 790 F.3d at

468 (quoting Watson, 551 U.S. at 153, 127 S.Ct. 2301). When “the federal government uses a

private corporation to achieve an end it would have otherwise used its own agents to complete,”

that contractor is “acting under” the authority of a federal officer. Ruppel, 701 F.3d at 1181; see

also Defender Ass’n, 790 F.3d at 468–70.

         24.      Here, DuPont was acting under the United States government when it performed

pursuant to government contracts including but not limited to, War Order P6515-813E and W-

672-ORD-5632 (“Parlin Agreements”) to produce chemicals including but not limited to

nitrocellulose and insect repellent (“Chemical Compounds”) to make ammunition and other

products required by the government for the war effort.

         25.      DuPont was acting under the supervision of the United States government at

Parlin as the Parlin Agreements contain provisions which dictate the government specifications

that DuPont was required to follow in manufacturing each chemical compound.

         26.      Moreover, DuPont’s contractual relationship with the government fits the classic

government assistance scenario as the Parlin Agreements required DuPont to work for the



                                                   6
ME1 30841150v.2
government by producing Chemical Compounds that the government needed to advance the war

effort.

          27.     Thus, DuPont was acting under government supervision at Parlin in

manufacturing the Chemical Compounds as DuPont’s production was done pursuant to

government specifications, and DuPont was producing the Chemical Compounds to assist the

government with products that the United States government needed during times of war.

          C.      Plaintiffs’ Claims against DuPont Are “For, or Relating To” Acts under
                  Color of Federal Office

          28.     The next requirement, often referred to as the “nexus” or “causation” requirement,

demands that the alleged conduct have been undertaken “for or relating to” a federal office. To

meet this requirement, “it is sufficient for there to be a connection or association between the act

in question and the federal office.” Defender Ass’n, 790 F.3d at 471.

          29.     In the matter at bar, Plaintiffs allege that since 1904, DuPont has discharged

hazardous substances and pollutants from the Parlin site which have reached and adversely

impacted the air, groundwater, surface waters, sediments and soil, forests, and biota both on and

off the Site. Exhibit “A,” at 11 – 15, ¶¶ 31, 37, 39, 44, 48, and 55.

          30.     As demonstrated by the Parlin Agreements, in the 1900s, DuPont was producing

and utilizing hazardous substances at Parlin as ordered by the United States government.

          31.     Therefore, the “for or relating to” prong is satisfied because the production of

hazardous substances ordered by the government at Parlin makes up a significant portion of

Plaintiffs’ alleged harm.




                                                  7
ME1 30841150v.2
         D.       DuPont Has A Colorable Federal Defense to Plaintiffs’ Claims

         32.      “At the removal stage,” DuPont need “only show” that a federal defense is

“legitimate and could reasonably be asserted, given the facts presented and the current law.”

Papp, 842 F.3d at 815 (brackets omitted).

         33.      DuPont is immune from Plaintiffs’ state tort claims 1 based on the government

contractor defense as articulated in Boyle v. United Technologies Corp., 487 U.S. 500 (1988)

which stated that the “uniquely federal interest” of “getting the Government's work done”

requires that under certain circumstances, a private contractor must be protected from tort

liability associated with its performance of a government procurement contract. Id. at 504–05.

The Boyle Court held that federal interests preempt state law duties and immunize defendants

when “(1) the United States approved reasonably precise specifications; (2) the equipment

conformed to those specifications; and (3) the supplier warned the United States about the

dangers in the use of the equipment that were known to the supplier but not to the United

States.” Id. at 512.

         34.      Given Plaintiffs’ allegations, namely, that DuPont is liable in tort due to its

production, utilization and discharge of hazardous materials at Parlin since 1904, and considering

the Parlin Agreements requiring DuPont to produce hazardous materials in the relevant

timeframe, it is reasonable for DuPont to assert the government contractor defense articulated in

Boyle, supra. See New Jersey D.E.P. v. Exxon Mobil Corp., 381 F.Supp.2d 398, 404 (2008)

(finding that Defendant’s government contractor defense was colorable where certain of its

production activities during World War II were under the control of the federal government).




1
 Plaintiffs’ Complaint alleges the following state tort claims against DuPont: Public Nuisance, Trespass,
Negligence, and Abnormally Dangerous Activity. Exhibit “A” at 257 – 94, ¶¶ 257 – 290.

                                                         8
ME1 30841150v.2
III.     DUPONT SATISFIED THE PROCEDURAL REQUIREMENTS FOR
         REMOVAL.

         35.      DuPont files this Notice of Removal “together with a copy of all process,

pleadings, and orders served upon such defendant or defendants” during the state-court

proceedings as Exhibit “B.” See 28 U.S.C. § 1446(a).

         36.      This Court is the United States District Court for the district and division

embracing the place where the state court complaint was filed. As such, it is the appropriate

venue for removal. See 28 U.S.C. § 1446(a).

         37.      This Notice of Removal is timely as a named defendant’s time to remove is

triggered by [the] simultaneous service of the summons and complaint … not by mere receipt of

the complaint unattended by any formal service. Murphy Bros., Inc. v. Michetti Pipe Stringing,

Inc., 119 S.Ct. 1322, 1324 (1999).

         38.      On June 10, 2019, Plaintiffs served DuPont with a Summons and First Amended

Complaint.

         39.      Thus, this Notice of Removal has been filed timely as, consistent with 28 U.S.C. §

1446(b), it has been “filed within 30 days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading.”

         40.      No previous application has been made for the relief requested herein.

         41.      Pursuant to 28 U.S.C. § 1446(d), DuPont will promptly serve written notice of

this Notice of Removal upon counsel for Plaintiffs and file a copy of this Notice of Removal

with the Clerk of the New Jersey Superior Court.

         42.      If there are any questions concerning this removal, DuPont respectfully requests

the opportunity to present briefing and oral argument in support of removal.




                                                   9
ME1 30841150v.2
                           /s/ Lanny S. Kurzweil
                           Lanny Kurzweil
                           Alison Morrissey
                           Amanda Dumville
                           McCARTER & ENGLISH, LLP
                           Four Gateway Center
                           100 Mulberry St.
                           Newark, NJ 07102
                           Telephone: (973) 639-2044
                           Facsimile: (973) 297-3810
                           lkurzweil@mccarter.com
                           amorrissey@mccarter.com
                           adumville@mccarter.com
                           Attorneys for E.I. du Pont de Nemours
                           and Company, The Chemours Company,
                           and
                           The Chemours Company FC, LLC

                           Glenn A. Harris
                           David A. Haworth
                           Ballard Spahr
                           210 Lake Drive East, Suite 200
                           Cherry Hill, NJ 08002-1163
                           harrisg@ballardspahr.com
                           haworthd@ballardspahr.com
                           Attorneys for E.I. du Pont de Nemours
                           and Company



Dated: July 5, 2019




                      10
ME1 30841150v.2
                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of July, 2019, I caused true and correct copies of the Notice of

Removal and exhibits, Civil Cover Sheet, the Notice to the Clerk of the Superior Court of the Filing of the

Notice of Removal, Rule 7.1 Corporate Disclosure Statements, and Statement of Filing and Service of

Removal to be served via electronic delivery and United States Postal Service Priority Mail upon the

following counsel:


         As to Plaintiffs:

                  Gwen Farley
                  STATE OF NEW JERSEY
                  Deputy Attorney General
                  Richard J. Hughes Justice Complex
                  25 Market Street; PO Box 093
                  Trenton, New Jersey 08625-0093
                  Gwen.farley@law.njoag.gov

                  Leonard Z. Kaufmann
                  Joseph A. Maurice
                  COHN LIFLAND PEARLMAN
                  HERRMANN & KNOPF LLP
                  Park 80 West – Plaza One
                  250 Pehle Avenue, Suite 401
                  Saddle Brook, New Jersey 07663
                  lkz@njlawfirm.com
                  jam@njlawfirm.com

                  William J. Jackson
                  John Gilmour
                  KELLEY DRYE & WARREN LLP
                  515 Post Oak Blvd. Suite 900
                  Houston, Texas 77027
                  bjackson@kelleydrye.com
                  jgilmour@kelleydrye.com

                  John K. Dema
                  Scott E. Kauff
                  LAW OFFICES OF JOHN K. DEMA, P.C.
                  1236 Strand Street, Suite 103
                  Christiansted, St. Croix
                  U.S. Virgin Islands 00820-5034
                  jdema@demalaw.com
                  skauff@demalaw.com


ME1 30867354v.1
         As to The 3M Company:

                  Donald J. Camerson, II
                  BRESSLER AMERY & ROSS
                  325 Columbia Turnpike
                  Suite 301
                  Florham Park, NJ 07932
                  djcamerson@bressler.com

                  Richard F. Bulger
                  MAYER BROWN LLP
                  71 South Wacker Drive
                  Chicago, IL 60606
                  rbulger@mayerbrown.com


                                            /s/ Lanny Kurzweil
                                            Lanny Kurzweil




ME1 30867354v.1
